PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,570,340
Issue Date: 14 Feb 2017
Application No. 14/426,029
Filing or 371(c) Date: 4 Mar 2015
Attorney Docket No. 532262US (DD13644)


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed October 6, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition pursuant to 37 C.F.R. § 5.25 is DISMISSED. 

This decision concerns French application number FR 1258263 filed September 5, 2012 and PCT application number PCT/EP2013/068299 filed September 4, 2013.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on October 6, 2020, requesting expedited handling of the aforementioned petition seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Office records show the required fee was charged to Deposit Account number 15-0030 on June 24, 2021.  The petition seeking a retroactive license for foreign filing under 35 U.S.C. § 184 has been accorded expedited handling.

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was 
filed abroad through error without the required license under § 5.11 first having been obtained; and,
The required fee (§ 1.17(g) of this chapter).

The petition complies with requirements (1), (2), (3)(ii), and (4) of 37 C.F.R. § 5.25.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 a showing that the license has been diligently sought after discovery of the proscribed foreign filing;4 and, the required petition fee (Office records show the required fee was charged to Deposit Account number 15-0030 on June 24, 2021). 

The petition fails to comply with requirement (3)(iii) of 37 C.F.R. § 5.25.  A discussion follows.

The relevant parties are as follows:

Declarant Veronique Robert is a patent engineer at Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA).5 
Declarant Robert directed the filing of the French and European applications.6

§ 5.11(a),7 and first learned of the same on December 8, 2017.8
The foreign filings were made by Nicholas Hautier,9 patent counsel for Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA).10  Declarant Hautier was unaware that inventive activity had occurred in the USA at the time.11 

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, the following items must be addressed on renewed petition: 

What checks, if any, does Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA) have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

If checks were in place, why was the procedure not followed in this instance?  In addition, when were these checks implemented?

Has Commissariat A L’engergie Atomique Et Aux Ene Alt (CEA) filed abroad previously where inventive activity occurred in the USA, or was this the first time?

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 12 hand-delivery,13 or facsimile.14  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web15 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.16  All other inquiries concerning examination procedures should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 France and Europe.  Petition, page 3; Robert verified statement, paragraphs 3-5; Hautier verified statement, paragraphs 2-5; and, copies of the filing receipts.
        2 September 5, 2012 and September 4, 2013, respectively.  Petition, page 3; Robert verified statement, paragraph 3; Hautier verified statement, paragraph 2; and, copies of the filing receipts. 
        3 Robert verified statement, paragraph 6. 
        4 Id. at paragraphs 9-27 and “refiled petition for retroactive license under 35 U.S.C. 184.”  
        5 Robert verified statement, paragraph 1. 
        6 Id. at 3.
        7 Id. at 7.
        8 Id. at 8-9.
        9 Id. at 3 and Hautier verified statement, paragraph 2.
        10 Hautier verified statement, paragraph 1.
        11 Id. at 3-5.
        12 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        13 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        14 (571) 273-8300: please note this is a central facsimile number.  
        15 https://www.uspto.gov/patents/apply
        
        16 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).